Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-17, and 19-25 are pending for examination.
Claims 5 and 18 were cancelled in an amendment dated 06/24/2022.

Response to Arguments
Applicant’s arguments, see page 13, filed 06/24/2022, with respect to the rejection of claims 1-12, 16, 18, 20, and 24-25 under 35 U.S.C 112(b) have been fully considered and are persuasive.  The rejection of claims 1-12, 16, 18, 20, and 24-25 under 35 U.S.C 112(b) has been withdrawn. 
Applicant's arguments, see pages 13-17, filed 06/24/2022, have been fully considered but they are not persuasive. The subject matter of cancelled claims 5 and 18 is laid out in the disclosure of Kim et al. (US Patent No. US 10971247 B2) hereinafter “Kim” cited as a prior art below. Kim teaches that with the inclusion of a fail cell, a respective unit repair controller of repair control circuit (400a) will select a column that is not failed from a memory region having a failed cell. (Kim Col. 8 lns 22-25) The failed memory cell is replaced with a memory cell from block RMB (the repair region) and memory region without a fail cell remains unchanged. (Kim Col. 8 lns 41-44) These column selections would therefore correspond to a selection signal causing data to be input/output through a memory region including the repair region and memory region except the failed memory region.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-17, and 19-25 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kim et al. (US Patent No. US 10971247 B2) hereinafter “Kim”.

With regards to Claim 1, Kim teaches:
a semiconductor device comprising: a core circuit configured to include first and second memory regions and a repair region (Kim Fig. 1 Elements 3000, 400; Kim Col. 5 lines 32-34 “The semiconductor memory device 200 includes a memory cell array 300 that stores the data DQ, a control logic circuit 210, and a repair control circuit 400”)
each of which has columns that are selected by a first internal address, a second internal address, and a repair address (Kim Fig. 2B; Kim Col. 6 lines 34-38 “The normal cell array RCA includes memory cells MCs coupled to a word-line WL and bit-lines BTLs and the redundancy block RMB includes redundancy cells RMCs coupled to the word-line WL and redundancy bit-lines RBTLs”)
and configured to receive or output data through columns that are selected by the first internal address, the second internal address, and the repair address (Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”)
and a repair circuit configured to generate the first and second internal addresses by changing logic levels of first and second groups of addresses that are included in an address (Kim Col. 6 lines 4-7 “The inverter 455 inverts a logic level at the first node NO1 to provide its output at a second node NO2 and the inverter 456 inverts a logic level at the second node NO2 to output the column selection line signal CSLa”)
to generate the repair address from first and second failure addresses (Kim Col. 9 lines 8-15 “The selection circuit 440 may select one of the destination column address DSCA from the address storage table 420 and the access column address CADDR in response to the first match signal MTH1 to output a selected one as a target column address CA . The column selection line driver 450 may output the column selection line signal CSLa for selecting (enabling) a bit-line corresponding to the target column address CA.”)
and to generate a selection signal to change an input/output (I/O) path of the data from the first and second failure addresses in order to repair a failed column of the columns (Kim Col. 8 lines 9-14 “When at least one of the memory blocks MB0, MB1, MB2 and MB3 includes at least one fail cell, the I/O circuit 291e is connected to the redundancy block RMB in response to the first control signal CTL1 and a repair operation on the at least one fail cell may be performed”)
and wherein the core circuit receives and outputs the data through the repair region and the other memory region except the memory region with the failed column, based on the selection signal (Kim Col. 7 lines 4-9 “The semiconductor memory device 200a may simultaneously input and output data having a size corresponding to a burst length in response to each of the column selection line signals CSLa-CSLd”)

With regards to Claim 2, Kim teaches the limitations of Claim 1 as referenced above. Kim further teaches:
the semiconductor device of claim 1, wherein the failed column among the columns is replaced with any one of normal columns that are included in the first and second memory regions and the repair region, based on first internal address, the second internal addresses, and the repair address (Kim Col. 8 lines 45-53 “The fail cell in the memory block MB2 is repaired by a normal cell in the memory block MB2 by enabling a column selection line signal CSL2 instead of the column selection line signal CSL0 as a reference numeral 513 indicates. In addition, the normal cell in the memory block MB2 is replaced by a redundancy cell in the redundancy block RMB by selecting a redundancy bit-line instead of the bit-line in the memory block MB2 as a reference numeral indicates 514.”)

With regards to Claim 3, Kim teaches the limitations of Claim 1 as referenced above. Kim further teaches:
the semiconductor device of claim 1, wherein the first memory region, the second memory region, and the repair region have a same configuration that is comprised of a plurality of columns (Kim Fig. 2B; Kim Col. 6 lines 34-38 “The normal cell array RCA includes memory cells MCs coupled to a word-line WL and bit-lines BTLs and the redundancy block RMB includes redundancy cells RMCs coupled to the word-line WL and redundancy bit-lines RBTLs”)
and wherein, when a failed column of the first memory region and a failed column of the second memory region have the same column address (Kim Col. 12 line 67-Col. 13 lines 1-3 “The first normal cell, the second normal cell, the third normal cell, the fourth normal cell and the first redundancy cell may have a same column selection line address. In this manner, the first normal memory cell”)
the failed column of the first memory region is replaced with a column of the repair region with a same column address as the failed column of the first memory region (Kim Col. 13 lines 3-6 “the first normal memory cell (e.g., in the column numbered 3 in memory block MB0) is replaced by using the first redundancy memory cell (e.g., in the column numbered 3 in redundancy block RMB) through a shift operation”)
and the failed column of the second memory region is replaced with another column of the columns that are included in the second memory region (Kim Col. 13 lines 7-15 “the shift operation may include replacing the second normal cell (e.g., in the column numbered 3 of the memory block MB0) with a third normal memory cell in a first column of a second memory block of the memory device (e.g., in the column numbered 3 of the memory block MB1), and then replacing one column of memory cells each memory block other than a final memory block of the plurality of memory blocks with one column of memory cells from an adjacent memory block”)

	With regards to Claim 4, Kim teaches the limitations of Claim 1 as referenced above. Kim further teaches:
the semiconductor device of claim 1, wherein each of the first and second groups of addresses includes a plurality of bits; and wherein the repair circuit inverts logic levels of the plurality of bits that are included in the first and second groups of addresses (Kim Col. 6 lines 4-7 “The inverter 455 inverts a logic level at the first node NO1 to provide its output at a second node NO2 and the inverter 456 inverts a logic level at the second node NO2 to output the column selection line signal CSLa”)
to generate the first and second internal addresses in order to repair a failed column line of the columns (Kim Col. 9 lines 8-15 “The selection circuit 440 may select one of the destination column address DSCA from the address storage table 420 and the access column address CADDR in response to the first match signal MTH1 to output a selected one as a target column address CA . The column selection line driver 450 may output the column selection line signal CSLa for selecting (enabling) a bit-line corresponding to the target column address CA.”) 

With regards to Claim 6, Kim teaches the limitations of Claim 1 as referenced above. Kim further teaches:
the semiconductor device of claim 1, wherein the core circuit includes: the first memory region configured to include a plurality of columns ((Kim Fig. 2B; Kim Col. 6 lines 34-38 “The normal cell array RCA includes memory cells MCs coupled to a word-line WL and bit-lines BTLs and the redundancy block RMB includes redundancy cells RMCs coupled to the word-line WL and redundancy bit-lines RBTLs”))
one of which is selected by a command and the first internal address (Kim Col. 6 lines 62-65 “The repair control circuit 400a may provide corresponding one of the column selection line signals CSLa˜CSLe to respective one of the column selection circuits 293a˜293e in response to the access column address CADDR”)
and configured to receive or output the data through a first local I/0 line (Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Examiner asserts each I/O circuit is a local I/O line)
the second memory region configured to include a plurality of columns, one of which is selected by the command and the second internal address, and configured to receive or output the data through a second local I/0 line (Kim Fig. 2B; Kim Col. 6 lines 34-38; Kim Col. 6 lines 62-65; Kim Col. 6 lines 39-44; Examiners asserts each region has a respective plurality of columns, receives a select command with an internal address, and is configured to receive or output data through a respective local I/O line)
the repair region configured to include a plurality of columns, one of which is selected by the command and the repair address, and configured to receive or output the data through a repair I/O line (Kim Fig. 2B; Kim Col. 6 lines 34-38; Kim Col. 6 lines 62-65; Kim Col. 6 lines 39-44; Examiners asserts each region has a respective plurality of columns, receives a select command with an internal address, and is configured to receive or output data through a respective local I/O line)
and a data processing circuit configured to receive and output the data through a global I/O line, the first local I/O line, the second local I/O line, and the repair I/O line during a write operation and a read operation (Kim Col. 6 lines 51-54 “The plurality of I/O circuits 291a˜291e may be coupled to the data I/O buffer 296 through data lines GIO in response to a first control signal CTL1 from the control logic circuit 210a.”; Kim Col. 7 lines 62-67 “circuits 291a˜291d may transfer data DQ from the memory blocks MB0, MB1, MB2 and MB3 to the data I/O buffer 296 or may transfer data DQ from the data I/O buffer 296 to the memory blocks MB0, MB1, MB2 and MB3 through the column selection transistors 294a˜294d in response to the first control signal CTL1”)

With regards to Claim 7, Kim teaches the limitations of Claim 6 as referenced above. Kim further teaches:
the semiconductor device of claim 6, wherein the data processing circuit is configured to output data inputted through the global I/O line to at least one of the first local I/O line, the second local I/O line, and the repair I/O line which is selected by the selection signal during the write operation (Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”; Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Kim Col. 18 lines 4-9 “The data I/O buffer 295 may provide the data DQ from the memory controller 100 to the ECC engine 280 in a write operation of the semiconductor memory device 200b, based on the clock signal CLK and may provide the data DQ from the ECC engine 280 to the memory controller 100 in a read operation of the semiconductor memory device 200b”)
and wherein the data processing circuit is configured to output data loaded on at least one of the first local I/O line, the second local I/O line, and the repair I/O line which is selected by the selection signal through the global I/O line during the read operation (Kim Col. 17 lines 52-56; Kim Col. 6 lines 39-44; Kim Col. 18 lines 4-9; Examiner asserts data can be loaded and/or written to and from each of the I/O lines given a read or write command)

With regards to Claim 8, Kim teaches the limitations of Claim 6 as referenced above. Kim further teaches:
the semiconductor device of claim 6, wherein the data processing circuit includes: a first data I/O circuit configured to receive and output the data through the global I/O line, the first local I/O line, and the second local I/O line during the write operation and the read operation (Kim Col. 20 lines 46-51 “The gating circuit 290 includes a plurality of I/O circuits 292a˜292d and a plurality of column selection circuits 296a˜296d and the column selection circuits 296a˜296d may connect one of the I/O circuits 292a˜292d to respective one of the memory blocks 311, 312 and 313 and the redundancy block 314”; Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”)
a second data I/O circuit configured to receive and output the data through the global I/O line, the second local I/O line, and the repair I/O line during the write operation and the read operation; and a third data I/O circuit configured to output the data loaded on the global I/O line to the repair I/O line during the write operation (Kim Col. 20 lines 46-51; Kim Col. 17 lines 52-56; Examiner asserts each of the multiple I/O circuits is capable of receiving and outputting data through the I/O lines during read and write operations.)

With regards to Claim 9, Kim teaches the limitations of Claim 8 as referenced above. Kim further teaches:
the semiconductor device of claim 8, wherein the first data I/O circuit is configured to output the data loaded on the global I/O line to any one of the first local I/O line and the second local I/O line, which is selected by the selection signal, during the write operation (Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”; Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Kim Col. 18 lines 4-9 “The data I/O buffer 295 may provide the data DQ from the memory controller 100 to the ECC engine 280 in a write operation of the semiconductor memory device 200b, based on the clock signal CLK and may provide the data DQ from the ECC engine 280 to the memory controller 100 in a read operation of the semiconductor memory device 200b”)
and wherein the first data I/O circuit is configured to output the data loaded on any one of the first local I/O line and the second local I/O line, which is selected by the selection signal, to the global I/O line during the read operation (Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”; Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Kim Col. 18 lines 4-9 “The data I/O buffer 295 may provide the data DQ from the memory controller 100 to the ECC engine 280 in a write operation of the semiconductor memory device 200b, based on the clock signal CLK and may provide the data DQ from the ECC engine 280 to the memory controller 100 in a read operation of the semiconductor memory device 200b”; Examiner asserts the I/O lines function with both read and write operations.)

With regards to Claim 10, Kim teaches the limitations of Claim 8 as referenced above. Kim further teaches:
the semiconductor device of claim 8, wherein the second data I/O circuit is configured to output the data loaded on the global I/O line to any one of the second local I/O line and the repair I/O line, which is selected by the selection signal, during the write operation (Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”; Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Kim Col. 18 lines 4-9 “The data I/O buffer 295 may provide the data DQ from the memory controller 100 to the ECC engine 280 in a write operation of the semiconductor memory device 200b, based on the clock signal CLK and may provide the data DQ from the ECC engine 280 to the memory controller 100 in a read operation of the semiconductor memory device 200b”; Examiner asserts any two I/O lines may be the first or second I/O circuit)
and wherein second data I/O circuit is configured to output the data loaded on any one of the second local I/O line and the repair I/O line, which is selected by the selection signal, to the global I/O line during the read operation (Kim Col. 17 lines 52-56 ”The I/O gating circuit 290 includes a circuitry for gating input/output data, and further includes read data latches for storing data that is output from the first through eighth bank arrays 310-380, and write drivers for writing data to the first through eighth bank arrays 310-380”; Kim Col. 6 lines 39-44 “The I/O gating circuit 290a includes a plurality of I/O circuits 291a, 291b, 291c and 291d and 291e and a plurality of column selection circuits 293a-293e and the column selection circuits 293a-293e may connect one of the I/O circuits 291a-291e to respective one of the memory blocks MB0-MB3 and the redundancy block RMB”; Kim Col. 18 lines 4-9 “The data I/O buffer 295 may provide the data DQ from the memory controller 100 to the ECC engine 280 in a write operation of the semiconductor memory device 200b, based on the clock signal CLK and may provide the data DQ from the ECC engine 280 to the memory controller 100 in a read operation of the semiconductor memory device 200b”)

With regards to Claim 11, Kim teaches the limitations of Claim 1 as referenced above. Kim further teaches:
the semiconductor device of claim 1, wherein the repair circuit includes: a selection signal generation circuit configured to generate the selection signal from the first and second failure addresses and the first and second groups of addresses (Kim Col. 9 lines 4-15 “The column address comparator 430 compares the access column address CADDR with the source column address SRCA from the address storage table 420 and outputs a first match signal MTH1 indicating a result of the comparison. The selection circuit 440 may select one of the destination column address DSCA from the address storage table 420 and the access column address CADDR in response to the first match signal MTH1 to output a selected one as a target column address CA. The column selection line driver 450 may output the column selection line signal CSLa for selecting (enabling) a bit-line corresponding to the target column address CA.”; Kim Col. 9 lines 37-41 “the selection circuit 440 may be configured as an address converting circuit that performs XOR operation on some upper bits of the access column address CADDR and bits of the destination column address DSCA, in response to the match signal MTH1”)
a normal fuse circuit configured to compare the first and second failure addresses with the first and second group of addresses and configured to generate the first and second internal addresses by changing logic levels of the first and second groups of addresses that are included in the address based on a comparison result (Kim Col. 10 lines 32-38 “The pre-decoder may control logic levels of the enabling master signal PCSLE and the disabling master signal PCSLD by referring fuse information associated with the fail cell and fuse information associated with column selection line information stored in a fuse circuit included in the redundancy repair controller 401e.”)
and a repair fuse circuit configured to store the first and second failure addresses and configured to generate the repair address that is enabled when a logic level combination of the address is identical to a logic level combination of the first and second failure addresses (Kim Col. 9 lines 25-32 “when a column address of a bit-line coupled to the at least one fail cell in the memory block MB0 is stored in the address storage table 420 as the source column address SRCA and as fuse information and a column address of a bit-line coupled to the normal cell replacing the fail cell in the memory block MB0 is stored in the address storage table 420 as the destination column address DSCA and as fuse information”; Kim Col. 12 lines 7-16 “As discussed above, a fuse circuit (480) may be part of the repair control circuit and may store a correlation between column select lines of the redundancy block and memory blocks of the plurality of memory blocks. In addition, an address storage table may store source addresses and corresponding destination addresses for the repair control circuit to use when causing the second column of normal memory cells of the first memory block to serve as the destination column for the first column of normal memory cells of the first memory block.”)

With regards to Claim 12, Kim teaches the limitations of Claim 11 as referenced above. Kim further teaches:
the semiconductor device of claim 11, wherein the normal fuse circuit includes: a normal fuse circuit configured to compare the first and second failure addresses with the address and configured to generate a first transfer address or a second transfer address by changing logic levels of the first and second groups of addresses that are included in the address based on the comparison result (Kim Col. 9 lines 25-32 “Therefore, when a column address of a bit-line coupled to the at least one fail cell in the memory block MB0 is stored in the address storage table 420 as the source column address SRCA and as fuse information and a column address of a bit-line coupled to the normal cell replacing the fail cell in the memory block MB0 is stored in the address storage table 420 as the destination column address DSCA and as fuse information”; )
and an address decoder configured to decode the first and the second transfer addresses to generate the first and second internal addresses (Kim Col. 10 lines 28-38 “The enabling master signal PCSLE and the disabling master signal PCSLD may be provided from a pre-decoder in the repair control circuit 400a or a column decoder including the repair control circuit 400a. The pre-decoder may control logic levels of the enabling master signal PCSLE and the disabling master signal PCSLD by referring fuse information associated with the fail cell and fuse information associated with column selection line information stored in a fuse circuit included in the redundancy repair controller 401e.”)

With regards to Claim 13, the device of Claim 13 performs the same steps as the device of Claims 1 and 2, and the device of Claim 13 is therefore rejected using the same art and rationale used in the rejection of Claims 1 and 2 by Kim.

With regards to Claim 14, the device of Claim 14 performs the same steps as the device of Claims 1 and 2, and the device of Claim 14 is therefore rejected using the same art and rationale used in the rejection of Claims 1 and 2 by Kim.

With regards to Claim 15 Kim teaches the limitations of Claim 13 as referenced above. Kim further teaches:
the semiconductor device of claim 13, wherein the failed column of the first memory region is replaced with any one of columns that are included in the repair region, based on the repair address and the selection signal (Kim Col. 8 lines 45-53 “The fail cell in the memory block MB2 is repaired by a normal cell in the memory block MB2 by enabling a column selection line signal CSL2 instead of the column selection line signal CSL0 as a reference numeral 513 indicates. In addition, the normal cell in the memory block MB2 is replaced by a redundancy cell in the redundancy block RMB by selecting a redundancy bit-line instead of the bit-line in the memory block MB2 as a reference numeral indicates 514.”)

With regards to Claim 16, the device of Claim 16 performs the same steps as the device of Claims 13 and 3, and the device of Claim 16 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 3 by Kim.

With regards to Claim 17, the device of Claim 17 performs the same steps as the device of Claims 13 and 4, and the device of Claim 17 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 4 by Kim.

With regards to Claim 19, the device of Claim 19 performs the same steps as the device of Claims 13 and 6, and the device of Claim 19 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 6 by Kim.

With regards to Claim 20, the device of Claim 20 performs the same steps as the device of Claims 13 and 7, and the device of Claim 20 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 7 by Kim.

With regards to Claim 21, the device of Claim 21 performs the same steps as the device of Claims 13 and 8, and the device of Claim 21 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 8 by Kim.

With regards to Claim 22, the device of Claim 22 performs the same steps as the device of Claims 13 and 9, and the device of Claim 22 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 9 by Kim.

With regards to Claim 23, the device of Claim 23 performs the same steps as the device of Claims 13 and 10, and the device of Claim 23 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 10 by Kim.

With regards to Claim 24, the device of Claim 24 performs the same steps as the device of Claims 13 and 11, and the device of Claim 24 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 11 by Kim.

With regards to Claim 25, the device of Claim 25 performs the same steps as the device of Claims 13 and 12, and the device of Claim 25 is therefore rejected using the same art and rationale used in the rejection of Claims 13 and 12 by Kim.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
You (US Patent Application Publication No. US 20180330798 A1) teaches a memory device including a plurality of memory cell arrays each of which includes a normal cell array and a redundant cell array, a first fuse unit including a plurality of first fuse sets corresponding to first memory cell arrays among the memory cell arrays, a second fuse unit including a plurality of second fuse sets corresponding to second memory cell arrays among the memory cell arrays, the first fuse sets corresponding to the second fuse sets, to respectively, and a repair unit suitable for selecting a pair of fuse sets that correspond to each other from the first fuse sets and the second fuse sets based on information that represents whether each of the first fuse sets and the second fuse sets failed or is usable and programming a repair target column address of the memory cell arrays in the selected fuse set pair.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE EMANUELE/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114